Name: Council Regulation (EEC) No 2282/92 of 3 August 1992 opening and providing for the administration of a Community tariff quota for herring, fresh or chilled, originating in Sweden
 Type: Regulation
 Subject Matter: fisheries;  tariff policy;  Europe
 Date Published: nan

 6. 8 . 92 Official Journal of the European Communities No L 221 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2282/92 of 3 August 1992 opening and providing for the administration of a Community tariff quota for herring, fresh or chilled, originating in Sweden levy for the tariff quota should be applied consistently to all imports until the quota is used up ; whereas, it is appropriate to take the necessary measures to ensure effi ­ cient Community administration of this tariff quota while offering the Member States the opportunity to draw from the quota volume the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of this quota may be carried out by one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission , Whereas an Agreement between the European Economic Community and the Kingdom of Sweden was concluded on 22 July 1 972 ; whereas, following the accession of Spain and Portugal, an Agreement in the form of an Exchange of Letters was concluded between the European Economic Community and the Kingdom of Sweden on the agriculturan and fisheries sector ; whereas this Agree ­ ment was adopted by Decision 86/558/EEC (') ; Whereas this Agreement provides for the opening, over a period to be determined by common accord, of a 20 000 tonne duty-free Community tariff quota for herring, fresh or chilled, whole, headless or in pieces, originating in Sweden ; whereas, therefore, the tariff quota in question should be opened for the period 15 August 1992 to 14 February 1993 ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate of HAS ADOPTED THIS REGULATION : Article 1 1 . From 15 August 1992 to 14 February 1993 the Common Customs Tariff duty on the following products shall be suspended at the level and within the time limit of the Community tariff quota as shown herewith : Order No CN code(') Description Amount of quota (in tonnes) Quota duty (%) 09.0615 ex 0302 40 90 ex 0304 10 93 ex 0304 10 98 Herring and meat of herring, fresh or chilled, originating in Sweden 20 000 0 ( ¢) (') Taric codes : ex 0302 40 90 * 20, ex 0304 10 93 ' 20, ex 0304 10 98 * 16. (a) However, within the limits of this quota, Portugal shall benefit from a reduced duty of 1,9 % in 1991 and 0 % in 1992. (') OJ No L 328, 22. 11 . 1986, p. 89 . 6. 8 . 92No L 221 /2 Official Journal of the European Communities 2. Imports of the products in question shall not benefit from the tariff quotas referred to in paragraph 1 unless the free-at-frontier prices, which are determined by the Member States according to Article 21 of Council Regula ­ tion (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), are at least equal to the reference prices if such prices have been fixed or are to be fixed by the Community for the product under consideration or the levy of the products concerned. For the calculation of the reference price, the following coefficients shall be appli ­ cable :  whole herring : 1 ,  flaps of herring : 2,32,  pieces of herring : 1,96. 3 . The Protocol on the definition of the concept of originating products and on methods of administrative cooperating, annexed to the Agreement between the European Economic Community and Sweden, shall be applicable. Article 2 The tariff quota referred to in Article 1 shall be adminis ­ tered by the Commission, which may take all appropriate administrative measures in order to ensure effective admi ­ nistration thereof. Article 3 If an importer presents, in a Member State, a declaration of entry into free circulation, including a request for preferential benefit for a product covered by this Regula ­ tion and if this declaration is accepted by the customs authorities, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements from the quota amount. The drawing requests, with indication of the date of acceptance of the said declarations, must be transmitted to the Commission without delay. The drawings are granted by the Commission by reference to the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned to the extend that the avai ­ lable balance so permits . If a Member States does not use the quantities drawn, it shall return them as soon as possible to the quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission thereof. Article 4 Each Member State shall ensure that importers of the products concerned have equal and continuous access to , the quota for such time as the residual balance of the quota volume so permits. Article 5 Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 15 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 1992. For the Council The President N. LAMONT (') OJ No L 379, 31 . 12. 1981 , p. 1 . Last amended by Regulation (EEC) No 2886/89, (OJ No L 282, 2. 10 . 1989, p. 1 ).